Electronically Filed
                                                               Supreme Court
                                                               SCWC-28788
                                                               18-MAR-2011
                                                               02:03 PM
                              NO. SCWC-28788



              IN THE SUPREME COURT OF THE STATE OF HAWAI'I



              JAKE FARMER, Petitioner/Plaintiff-Appellant,


                                     vs.


    PACIFIC SPECIALTY INSURANCE COMPANY; MFA INSURANCE, INC.,

                Respondents/Defendants-Appellees.




            CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS

                (ICA NO. 28788; DC-CIVIL NO. 06-1-1459)


           ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI

                 (By: Recktenwald, C.J., for the court1

                                                       )


             Petitioner/Plaintiff-Appellant Jake Farmer’s


application for writ of certiorari filed on February 7, 2011, is


hereby rejected.


             DATED:   Honolulu, Hawai'i, March 18, 2011.

                                            FOR THE COURT:


                                            /s/ Mark E. Recktenwald


                                            Chief Justice


Carl H. Osaki for 

petitioner/plaintiff­
appellant on the

application.





      1

        Considered by: Recktenwald, C.J., Nakayama, Acoba, and Duffy, JJ., and

Circuit Judge Perkins, assigned by reason of vacancy.